UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8093


RICCARDO DARNELL JONES,

                  Plaintiff - Appellant,

             v.

SERGEANT D. RIGGS; ERIC DYE; SUPERINTENDENT KEITH WHITENER;
ASSISTANT SUPERINTENDENT HERNANDEZ,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:08-cv-00092-GCM)


Submitted:    November 20, 2008             Decided:   December 2, 2008


Before MOTZ and GREGORY, Circuit Judges, and           HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Riccardo Darnell Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Riccardo   Darnell   Jones   appeals   the   district    court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b)(1) (2000).      We have reviewed the record and

find that this appeal is frivolous.      Accordingly, we dismiss the

appeal for the reasons stated by the district court.              Jones v.

Riggs, No. 5:08-cv-00092-GCM (W.D.N.C. Aug. 13, 2008).             We deny

Jones’ motion for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              DISMISSED




                                  2